Per Curiam ;
This is a suit by plaintiff as the adminis-tratrix of her husband’s estate claiming military retired pay which was due her husband for certain years but which has been withheld by the defendant pursuant to section 212 of the Economy Act of 1932, 47 Stat. 406, as amended, 5 U.S.O. 59a(a). Plaintiff’s husband had been on July 12, 1946 relieved from active duty and retired for physical disability pursuant to section 5 of the Act of April 3,1939, as amended, 53 Stat. 557, 10 U.S.O. (1952 ed.) 456.
Plaintiff’s husband had no status in the reserve components of the Armed Forces and did not receive his retirement pay from laws relating thereto. His position therefore does not place him within the exemption to the Economy Act as permitted under Tanner v. United States, 129 C. Cls. 792, cert. denied 350 U.S. 842, and like cases.
*472We hold on the basis of our decision in Leonard v. United States, 136 C. Cls. 686, cert. denied 353 U.S. 976, that plaintiff is not entitled to recover.
Defendant’s motion for summary judgment will be granted and plaintiff’s like motion denied. Plaintiff’s petition will be dismissed.
It is so ordered.